:•·),.'




    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Mbdified)   i                                                             Page I of I   /<]"

                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                         V.                                        (For Offenses Committed On or After November 1, 1987)


                       Ramon Alberto Pineda-Cruz                                   Case Number: 3:20-mj-20138

                                                                                   Rebecca C Fish
                                                                                   Defendant's Attorney


    REGISTRATION NO. 34759408

    THE DEFENDANT:
     lg] pleaded guilty to count(s) _l_of_C_o_m-'---pl_ai_·n_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          D was found guilty to count(s)
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                    Nature of Offense                                                             Count Number(s)
    8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

          •     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:



          lg]
                                   •    TIME SERVED

              Assessment: $10 WAIVED lg] Fine: WAIVED
                                                                                 X                          C'()
                                                                                                          I ?;-         days


          lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Wednesday, January 22, 2020
                                                                                 Date of Imposition of Sentence



                                                                                 HtilJJ.ii::~OCK
                                                                                 UNITED STATES MAGISTRATE JUDGE


     Clerk's Office Copy                                                                                                       3 :20-mj-20138
